

116 HR 1862 IH: Federal Insurance Office Abolishment Act of 2019
U.S. House of Representatives
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1862IN THE HOUSE OF REPRESENTATIVESMarch 25, 2019Mr. Mooney of West Virginia (for himself, Mr. Budd, Mr. Biggs, Mr. Gaetz, Mr. Meadows, Mrs. Lesko, Mr. Banks, Mr. Williams, Mr. Norman, Mr. Duncan, and Mr. Walker) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo abolish the Federal Insurance Office of the Department of the Treasury, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Insurance Office Abolishment Act of 2019. 2.Abolishment of Federal Insurance Office (a)In generalThe Federal Insurance Office of the Department of the Treasury, and the position of the Director of the Federal Insurance Office, are hereby abolished.
 (b)AmendmentTitle 31, United States Code, is amended— (1)by striking section 313; and
 (2)in the table of sections for subchapter I of chapter 3, by striking the item relating to section 313.
 (c)Treasury authorityThis section, and the amendment made by this section, may not be construed to repeal or otherwise limit any authority of the Secretary of the Treasury with respect to matters relating to insurance.
			3.Related amendments
 (a)Dodd-Frank Wall Street Reform and Consumer Protection Act amendmentsThe Dodd-Frank Wall Street Reform and Consumer Protection Act is amended— (1)in section 111(b)(2) (12 U.S.C. 5321(b)(2))—
 (A)by striking subparagraph (B); and (B)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D), respectively;
 (2)in section 112(d)(2) (12 U.S.C. 5322(d)(2)), by striking any member agency, and the Federal Insurance Office, and inserting and any member agency; (3)in section 165(i) (12 U.S.C. 5365(i))—
 (A)in paragraph (1)(A), by striking and the Federal Insurance Office and inserting and the Secretary of the Treasury; and (B)in paragraph (2)(C), by striking and the Federal Insurance Office and inserting and the Secretary of the Treasury; and
 (4)in section 203(a)(1)(C)(12 U.S.C. 5383(a)(1)(C)), by striking the Director of the Federal Insurance Office and and inserting the Secretary of the Treasury and. (b)Economic Growth, Regulatory Relief, and Consumer Protection Act amendmentsSection 211(a) of the Economic Growth, Regulatory Relief, and Consumer Protection Act (31 U.S.C. 313 note) is amended—
 (1)in paragraph (1), by striking the Secretary of the Treasury, Board of Governors of the Federal Reserve System, and Director of the Federal Insurance Office and inserting the following: the Secretary of the Treasury and Board of Governors of the Federal Reserve System; and
 (2)in paragraph (2), by striking the Secretary of the Treasury, the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office each place it occurs and inserting the following: the Secretary of the Treasury and the Board of Governors of the Federal Reserve System.
				